Name: Commission Regulation (EC) No 439/96 of 11 March 1996 amending Regulation (EEC) No 2177/92 with regard to the 1995/1996 forecast supply balance for sugar for the Azores
 Type: Regulation
 Subject Matter: regions of EU Member States;  beverages and sugar;  marketing;  trade
 Date Published: nan

 12. 3 . 96 EN Official Journal of the European Communities No L 61 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 439/96 of 11 March 1996 amending Regulation (EEC) No 2177/92 with regard to the 1995/1996 forecast supply balance for sugar for the Azores Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 1 0 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 2537/95, and in particular Article 3 (4) and the second subparagraph of Article 7 thereof, Whereas pursuant to Article 2 of Regulation (EEC) No 1600/92 and (EEC) No 1601 /92; Commission Regulation (EEC) No 2177/92 (4), as last amended by Regulation (EC) No 260/96 (^ sets the forecast balance for the supply of sugar to the Azores, Madeira and Canary Islands for the 1995/1996 marketing year, Whereas pursuant to the said Article 2 and on the basis of the latest forecasts the level of consumption taken into account for the Azores should be reviewed: In the Annex to Regulation (EEC) No 2177/92 the quan ­ tity of 4 500 tonnes for the Azores is replaced by the quantity of 5 500 tonnes for the 1995/ 1996 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 2 OJ No L 260, 31 . 10 . 1995, p. 10 . (3) OJ No L 173, 27. 6. 1992, p. 13 . (&lt;) OJ No L 217, 31 . 7. 1992, p. 71 . Ã 1) OJ No L 34, 13 . 2. 1996, p. 16 .